                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION

UNITED STATES OF AMERICA

VS.                                            CRIMINAL NO. 4:01-cr-8
                                                  APPEAL NO. 19-60185

JAMES EDWARD FRYE


                           OPINION AND ORDER

      This cause is before the Court on James Edward Frye’s (“Frye”)

Response to the Order by which he was required to show whether

there was excusable neglect or good cause for his delay in filing

a Notice of Appeal.    As Frye is proceeding pro se, his pleading

have been liberally construed.      See United States v. Wilkes, 20

F.3d 651, 653 (5th Cir. 1994).

      In February of 2019, the Court entered an Opinion and Order

denying Frye’s pro se Motion to Correct Imposition of a Sentence of

Imprisonment Under 18 U.S.C. § 3582(b)(2).     See Order [Docket No.

638].    Frye appealed the decision to the United States Court of

Appeals for the Fifth Circuit.    In April of 2019, the Fifth Circuit

entered an Order finding that Frye’s notice of appeal was untimely.

See United States v. Frye, No. 19-60185, slip op. at 1 (Apr. 12,

2019). The matter was then remanded, and this Court was instructed

to determine whether there was excusable neglect or good cause for

the untimely filing.    In accordance with the Order of the Fifth

Circuit, this Court directed Frye to explain the reasons for the

delay.   The Court now considers Frye’s response.
      Under       Rule   4(b)(4)     of    the       Federal   Rules   of    Appellate

Procedure: “Upon a finding of excusable neglect or good cause, the

district court may - before or after the time has expired ... -

extend the time to file a notice of appeal for a period not to

exceed 30 days from the expiration of the time otherwise prescribed

by this Rule 4(b).” In determining whether there exists “excusable

neglect”     or    “good   cause”,       the       Court   considers   the   following

factors: “the danger of prejudice to the [nonmovant], the length of

the delay and its potential impact on judicial proceedings, the

reason      for    the   delay,    including         whether   it   was     within    the

reasonable control of the movant, and whether the movant acted in

good faith.”        Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P’ship, 507 U.S. 380, 395 (1993). See also United States v. Clark,

51   F.3d    42,    44   (5th     Cir.    1995)(applying       Pioneer      factors    to

Appellate Rule 4).

      Considering the relevant factors, the Court finds the delay in

filing the notice of appeal in this case was only four days, and

there is no evidence that this brief delay either prejudiced the

government or impeded the judiciary. The record also shows that the

reason for the delay was neither caused by nor attributable to

Frye.    Specifically, in his Response, Frye explains that between

February 19 and 28, 2019, the prison at which he is housed was in

lockdown status, and all inmates were confined to their cells

during that time period. See Resp. [Docket No. 644], 2 (explaining


                                               2
that an “institutional lockdown prevented inmates from going to the

legal mailroom, and do the things required for correct and proper

shipping of an inmate’s legal mail.”).              In support of this claim,

Frye    provided    evidence      from   the   prison      explaining   that    it

“experienced a major power failure” on February 2, 2019, which was

not fully resolved until February 28, 2019.                See Resp. [Docket No.

644], Ex. 1].      The prison also confirms that between February 2nd

and 28th, it was on lockdown status that resulted in inmates’

having to remain in their cells and having very limited access to

other areas of the prison.         Id.   Finally, the prison explained that

the restrictions it imposed following the power failure may have

impacted   the     ability   of    inmates     to   file    remedies    or   avail

themselves to mail privileges.           Id.

       Having considered Frye’s Response and supporting evidence,

which shows: (1) he was subjected to a nearly month-long, prison-

wide lockdown following a power failure at the facility; (2) the

lockdown prevented him from timely mailing his notice of appeal;

and (3) he mailed his notice of appeal on March 1, 2019, the day

after the lockdown was lifted, the Court finds he has shown good

cause/excusable neglect for the untimely filing of his notice of

appeal.    Accordingly:

       IT IS THEREFORE DETERMINED that Defendant, James Edward Frye,

has shown excusable neglect/good cause for his failure to timely

file a notice of appeal in this case.


                                         3
     IT IS THEREFORE ORDERED that the Clerk of this Court is hereby

directed to send a copy of this Order to the Clerk for the United

States Court of Appeals for the Fifth Circuit for filing in Appeal

No. 19-60185.

     SO ORDERED this the 11th day of June, 2019.



                                    s/ Carlton W. Reeves
                                    UNITED STATES DISTRICT JUDGE




                                4
